Exhibit 10.1 CUSIP NUMBER: 50048RAA7 AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 7, 2014 among KONA GRILL, INC., as Borrower, THE LENDING INSTITUTIONS NAMED HEREIN, as Lenders, and keybank national association, as an LC Issuer, Swing Line Lender, as the Administrative Agent, as the Sole Lead Arranger and the Sole Bookrunner $ Senior Secured Revolving Credit Facility ARTICLE I. DEFINITIONS AND TERMS 1 Section 1.01 Certain Defined Terms 1 Section 1.02 Computation of Time Periods 33 Section 1.03 Accounting Terms 33 Section 1.04 Terms Generally 33 ARTICLE II. THE TERMS OF THE CREDIT FACILITY 34 Section 2.01 Establishment of the Credit Facility 34 Section 2.02 Revolving Facility 34 Section 2.03 Swing Line Facility 35 Section 2.04 Letters of Credit 36 Section 2.05 Notice of Borrowing 41 Section 2.06 Funding Obligations; Disbursement of Funds 41 Section 2.07 Evidence of Obligations 42 Section 2.08 Interest; Default Rate 43 Section 2.09 Conversion and Continuation of Loans 44 Section 2.10 Fees 45 Section 2.11 Termination and Reduction of Revolving Commitments 46 Section 2.12 Voluntary and Mandatory Prepayments of Loans 46 Section 2.13 Method and Place of Payment 47 Section 2.14 Defaulting Lenders 48 Section 2.15 Cash Collateral 50 Section 2.16 Increase in Credit Facility 51 Section 2.17 Maturity Extension 53 ARTICLE III. INCREASED COSTS, ILLEGALITY AND TAXES 55 Section 3.01 Increased Costs, Illegality, etc 55 Section 3.02 Breakage Compensation 56 Section 3.03 Net Payments 57 Section 3.04 Increased Costs to LC Issuers 60 Section 3.05 Change of Lending Office; Replacement of Lenders 61 ARTICLE IV. CONDITIONS PRECEDENT 62 Section 4.01 Conditions Precedent at Closing Date 62 Section 4.02 Conditions Precedent to All Credit Events 65 ARTICLE V. REPRESENTATIONS AND WARRANTIES 65 Section 5.01 Corporate Status 65 Section 5.02 Corporate Power and Authority 65 Section 5.03 No Violation 66 Section 5.04 Governmental Approvals 66 Section 5.05 Litigation 66 Section 5.06 Use of Proceeds; Margin Regulations 66 Section 5.07 Financial Statements 67 Section 5.08 Solvency 67 Section 5.09 No Material Adverse Change 68 Section 5.10 Tax Returns and Payments 68 Section 5.11 Title to Properties, etc 68 Section 5.12 Lawful Operations, etc 68 Section 5.13 Environmental Matters 68 -ii- Section 5.14 Compliance with ERISA 69 Section 5.15 Intellectual Property, etc 69 Section 5.16 Investment Company Act, etc 69 Section 5.17 Insurance 70 Section 5.18 Labor Relations 70 Section 5.19 Security Interests 70 Section 5.20 True and Complete Disclosure 70 Section 5.21 Defaults 70 Section 5.22 Capitalization 71 Section 5.23 [Reserved.] 71 Section 5.24 Anti-Terrorism and Anti-Money Laundering Law Compliance 71 Section 5.25 Location of Bank Accounts 71 Section 5.26 Material Contracts 71 Section 5.27 Affiliate Transactions 72 Section 5.28 Common Enterprise 72 ARTICLE VI. AFFIRMATIVE COVENANTS 72 Section 6.01 Reporting Requirements 72 Section 6.02 Books, Records and Inspections 76 Section 6.03 Insurance 76 Section 6.04 Payment of Taxes and Claims 77 Section 6.05 Corporate Franchises 77 Section 6.06 Good Repair 77 Section 6.07 Compliance with Statutes, etc 77 Section 6.08 Compliance with Environmental Laws 77 Section 6.09 Certain Subsidiaries to Join in Guaranty 78 Section 6.10 Additional Security; Real Property Matters; Further Assurances 78 Section 6.11 Most Favored Covenant Status 79 Section 6.12 Control Agreements 80 Section 6.13 [Reserved] 80 Section 6.14 Senior Debt 80 Section 6.15 Subordination 80 Section 6.16 Lender Meetings 80 Section 6.17 Post Closing Obligations 80 ARTICLE VII. NEGATIVE COVENANTS 81 Section 7.01 Changes in Business 81 Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc 81 Section 7.03 Liens 82 Section 7.04 Indebtedness 82 Section 7.05 Investments and Guaranty Obligations 83 Section 7.06 Restricted Payments 84 Section 7.07 Financial Covenants 84 Section 7.08 Limitation on Certain Restrictive Agreements 85 Section 7.09 Transactions with Affiliates 85 Section 7.10 Plan Terminations, Minimum Funding, etc 86 Section 7.11 Modification of Certain Agreements 86 Section 7.12 Bank Accounts 86 Section 7.13 Anti-Terrorism Laws 86 Section 7.14 Fiscal Year 86 Section 7.15 Lease Incurrence Test 86 -iii- ARTICLE VIII. EVENTS OF DEFAULT 87 Section 8.01 Events of Default 87 Section 8.02 Remedies 89 Section 8.03 Application of Certain Payments and Proceeds 89 ARTICLE IX. THE ADMINISTRATIVE AGENT 90 Section 9.01 Appointment 90 Section 9.02 Delegation of Duties 91 Section 9.03 Exculpatory Provisions 92 Section 9.04 Reliance by Administrative Agent 92 Section 9.05 Notice of Default 92 Section 9.06 Non-Reliance 93 Section 9.07 No Reliance on Administrative Agent’s Customer Identification Program 93 Section 9.08 USA Patriot Act 93 Section 9.09 Indemnification 93 Section 9.10 The Administrative Agent in Individual Capacity 94 Section 9.11 Successor Administrative Agent 94 Section 9.12 Other Agents 95 Section 9.13 Collateral Matters 95 Section 9.14 Agency for Perfection 95 Section 9.15 Proof of Claim 95 Section 9.16 Posting of Approved Electronic Communications 96 Section 9.17 Credit Bidding 97 ARTICLE X. GUARANTY 97 Section 10.01 Guaranty by the Borrower 97 Section 10.02 Additional Undertaking 98 Section 10.03 Guaranty Unconditional 98 Section 10.04 Borrower Obligations to Remain in Effect; Restoration 99 Section 10.05 Waiver of Acceptance, etc 99 Section 10.06 Subrogation 99 Section 10.07 Effect of Stay 99 Section 10.08 Keepwell 99 ARTICLE XI. MISCELLANEOUS Section 11.01 Payment of Expenses etc Section 11.02 Indemnification Section 11.03 Right of Setoff Section 11.04 Equalization Section 11.05 Notices Section 11.06 Successors and Assigns Section 11.07 No Waiver; Remedies Cumulative Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial Section 11.09 Counterparts Section 11.10 Integration Section 11.11 Headings Descriptive Section 11.12 Amendment or Waiver; Acceleration by Required Lenders Section 11.13 Survival of Indemnities Section 11.14 Domicile of Loans Section 11.15 Confidentiality -iv- Section 11.16 Limitations on Liability of the LC Issuers Section 11.17 General Limitation of Liability Section 11.18 No Duty Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc Section 11.20 Survival of Representations and Warranties Section 11.21 Severability Section 11.22 Independence of Covenants Section 11.23 Interest Rate Limitation Section 11.24 USA Patriot Act Section 11.25 Advertising and Publicity Section 11.26 Release of Guarantees and Liens Section 11.27 Payments Set Aside EXHIBITS Exhibit A-1 Form of Revolving Facility Note Exhibit A-2 Form of Swing Line Note Exhibit B-1 Form of Notice of Borrowing Exhibit B-2 Form of Notice of Continuation or Conversion Exhibit B-3 Form of LC Request Exhibit C [Reserved] Exhibit D Form of Solvency Certificate Exhibit E Form of Compliance Certificate Exhibit F Form of Closing Certificate Exhibit G Form of Assignment Agreement Exhibit H-1 Form of U.S. Tax Compliance Certificate Exhibit H-2 Form of U.S. Tax Compliance Certificate Exhibit H-3 Form of U.S. Tax Compliance Certificate Exhibit H-4 Form of U.S. Tax Compliance Certificate -v- AMENDED AND RESTATED CREDIT AGREEMENT This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 7, 2014 among the following: (i) Kona Grill, Inc. , a Delaware corporation (the “ Borrower ”); (ii) the lenders from time to time party hereto (each a “ Lender ” and collectively, the “ Lenders ”); and (iii) KeyBank National Association , as the administrative agent (the “ Administrative Agent ”), as the Swing Line Lender (as hereinafter defined), an LC Issuer (as hereinafter defined), and as the sole lead arranger and sole bookrunner (in such capacity, the “ Arranger ”). PRELIMINARY STATEMENTS: (1)The Borrower, certain Lenders and the Administrative Agent are party to that certain Credit Agreement, dated as of April 19, 2013 (as amended, restated, supplemented or otherwise modified prior to the date hereof, the “ Existing Credit Agreement ”). The Borrower has requested that the Lenders, the Swing Line Lender and each LC Issuer agree to certain amendments to the Existing Credit Agreement in order to (a) provide funds for working capital needs and for other general corporate purposes of the Borrower and (b) pay certain fees and expenses incurred in connection with the negotiation and documentation of this Agreement and the other Loan Documents. Accordingly, upon satisfaction of the conditions set forth herein, the Existing Credit Agreement (including all exhibits and schedules thereto) shall be amended and restated in its entirety and replaced by this Agreement. Subject to and upon the terms and conditions set forth herein, the Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit and make available to the Borrower the credit facilities provided for herein for the foregoing purposes. AGREEMENT: In consideration of the premises and the mutual covenants contained herein, the parties hereto agree as follows: ARTICLE I. DEFINITIONS AND TERMS Section 1.01 Certain Defined Terms . As used herein, the following terms shall have the meanings herein specified unless the context otherwise requires: “ 1934 Act ” means the Securities Exchange Act of 1934, as amended. “ 2014 Equity Offering ” means the Borrower’s public offering of 2,645,000 shares of common stock completed on June 25, 2014. “ Acquisition ” means any transaction or series of related transactions for the purpose of or resulting, directly or indirectly, in (i) the acquisition of all or substantially all of the assets of any Person, or any business or division of any Person, (ii) the acquisition or ownership of in excess of 50% of the Equity Interests of any Person, or (iii) the acquisition of another Person by a merger, consolidation, amalgamation or any other combination with such Person. “ Additional Equity Offering ” means the issuance by the Borrower of its Equity Interests in (a) a private placement of Equity Interests or (b) an underwitten public offering pursuant to an effective registration statement filed by the Borrower with the Securities and Exchange Commission in accordance with the Securities Act of 1933, as amended, after the Closing Date, but excluding any public offering pursuant to a registration statement on Form S-8. “ Additional Security Documents ” has the meaning provided in Section 6.10(a) . “ Adjusted LIBOR Rate ” means with respect to each Interest Period for a LIBOR Rate Loan, (i)the rate per annum equal to the offered rate appearing on Reuters Screen LIBOR01 Page (or on the appropriate page of any successor to or substitute for such service, or, if such rate is not available, on the appropriate page of any generally recognized financial information service, as selected by the Administrative Agent from time to time) that displays an average ICE Benchmark Administration (or any successor thereto) Interest LIBOR Rate at approximately 11:00 A.M. (London time) two Business Days prior to the commencement of such Interest Period, for deposits in Dollars with a maturity comparable to such Interest Period, divided (and rounded to the nearest 1/100th of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of all reserve requirements (including, without limitation, any marginal, emergency, supplemental, special or other reserves and without benefit of credits for proration, exceptions or offsets that may be available from time to time) applicable to any member bank of the Federal Reserve System in respect of Eurocurrency liabilities as defined in Regulation D (or any successor category of liabilities under Regulation D); provided , however , that if the rate referred to in clause (i) above is not available at any such time for any reason, then the rate referred to in clause (i) shall instead be the interest rate per annum, as determined by the Administrative Agent, to be the average (rounded to the nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars in an amount equal to the amount of such LIBOR Rate Loan are offered to major banks in the London interbank market at approximately 11:00 A.M. (London time), two Business Days prior to the commencement of such Interest Period, for contracts that would be entered into at the commencement of such Interest Period for the same duration as such Interest Period. “ Administrative Agent ” has the meaning provided in the first paragraph of this Agreement and includes any successor to the Administrative Agent appointed pursuant to Section 9.11 . “ Administrative Agent Fee Letters ” means, collectively, (i) the Fee Letter dated as of March 20, 2013 between the Borrower and the Administrative Agent and (ii) the Fee Letter dated as of October 27, 2014 between the Borrower and the Administrative Agent. “ Affiliate ” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by, or under direct or indirect common control with such Person, or, in the case of any Lender that is an investment fund, the investment advisor thereof and any investment fund having the same investment advisor. A Person shall be deemed to control a second Person if such first Person possesses, directly or indirectly, the power (i) to vote 10% or more of the securities having ordinary voting power for the election of directors or managers of such second Person or (ii) to direct or cause the direction of the management and policies of such second Person, whether through the ownership of voting securities, by contract or otherwise. Notwithstanding the foregoing, none of the Administrative Agent nor any Lender shall in any event be considered an Affiliate of the Borrower or any of its Subsidiaries. “ Agent Advances ” has the meaning provided in Section 9.13 . “ Aggregate Credit Facility Exposure ” means, at any time, the sum of (i) the Aggregate Revolving Facility Exposure at such time and (ii) the principal amount of Swing Loans outstanding at such time. -2- “ Aggregate Revolving Facility Exposure ” means, at any time, the sum of (i) the aggregate principal amount of all Revolving Loans made by all Lenders and outstanding at such time and (ii) the aggregate amount of the LC Outstandings at such time. “ Agreement ” means this Amended and Restated Credit Agreement, including any exhibits or schedules, as the same may from time to time be amended, restated, amended and restated, supplemented or otherwise modified. “ Anti-Terrorism Law ” means the USA Patriot Act or any other law pertaining to the prevention of future acts of terrorism, in each case as such law may be amended from time to time. “ Applicable Lending Office ” means, with respect to each Lender, the office designated by such Lender to the Administrative Agent as such Lender’s lending office for all purposes of this Agreement. A Lender may have a different Applicable Lending Office for Base Rate Loans and LIBOR Rate Loans. “ Applicable Period ” has the meaning provided to such term in subpart (iv) of the definition of “Applicable Commitment Fee Rate.” “ Applicable Commitment Fee Rate ” means: (i)On the Closing Date and thereafter until changed in accordance with the provisions set forth in this definition, the Applicable Commitment Fee Rate shall be 25.0 basis points; (ii)Upon receipt by the Administrative Agent of the Compliance Certificate in accordance with Section 6.01(c) for the fiscal quarter ended on December 31, 2014, and continuing with each fiscal quarter thereafter, the Administrative Agent shall determine the Applicable Commitment Fee Rate in accordance with the following matrix, based on the Leverage Ratio: Leverage Ratio Applicable Commitment Fee Rate Greater than or equal to 4.00 to 1.00 35.0 bps Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00 30.0 bps Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00 25.0 bps Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00 20.0 bps Less than 2.50 to 1.00 17.5 bps (iii)Changes in the Applicable Commitment Fee Rate based upon changes in the Leverage Ratio shall become effective on the third Business Day following the receipt by the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) , as the case may be, of the financial statements of the Borrower for the Testing Period most recently ended, accompanied by a Compliance Certificate in accordance with Section 6.01(c) , demonstrating the computation of the Leverage Ratio. Notwithstanding the foregoing provisions, if at any time (A) the Borrower has failed to timely deliver its consolidated financial statements referred to in Section 6.01(a) or Section 6.01(b) , accompanied by a Compliance Certificate in accordance with Section 6.01(c) , or (B) an Event of Default has occurred and is continuing, for the period from the time of such failure until the appropriate financial statements or compliance certificate is delivered, or during the continuation of such Event of Default, as the case may be, the Applicable Commitment Fee Rate shall be the highest rate (in basis points) indicated in the above matrix, regardless of the Leverage Ratio at such time. The above matrix does not modify or waive, in any respect, the rights of the Administrative Agent and the Lenders to charge any default rate of interest or any of the other rights and remedies of the Administrative Agent and the Lenders hereunder. -3- (iv)In the event that any financial statement or certificate, as applicable, delivered pursuant to Section 6.01(a) , (b) or (c) is shown to be inaccurate (regardless of whether this Agreement or the Commitments are in effect when such inaccuracy is discovered), and such inaccuracy, if corrected, would have led to the application of (A) a higher Applicable Commitment Fee Rate for any Applicable Period than the Applicable Commitment Fee Rate actually applied for such Applicable Period, then (i) the Borrower shall immediately deliver to the Administrative Agent a corrected certificate for such Applicable Period, (ii) the Applicable Commitment Fee Rate shall be determined as if such corrected, higher Applicable Commitment Fee Rate were applicable for such period, and (iii) the Borrower shall immediately pay to the Administrative Agent the accrued additional Commitment Fees owing as a result of such higher Applicable Commitment Fee Rate for such Applicable Period or (B) a lower Applicable Commitment Fee Rate for an Applicable Period than the Applicable Commitment Fee Rate actually applied for such Applicable Period, then (i) the Borrower shall immediately deliver to the Administrative Agent a corrected certificate for such Applicable Period and (ii) the Applicable Commitment Fee Rate shall be determined as if such corrected, lower Applicable Commitment Fee Rate were applicable from the date of delivery of such corrected certificate. “ Applicable Revolving Loan Margin ” means: (i)On the Closing Date and thereafter, until changed in accordance with the following provisions, the Applicable Revolving Loan Margin shall be (A) 100.0 basis points for Revolving Loans that are Base Rate Loans, and (B) 200.0 basis points for Revolving Loans that are LIBOR Rate Loans; (ii)Upon receipt by the Administrative Agent of the Compliance Certificate in accordance with Section 6.01(c) for the fiscal quarter ended on December 31, 2014, and continuing with each fiscal quarter thereafter, the Administrative Agent shall determine the Applicable Revolving Loan Margin in accordance with the following matrix, based on the Leverage Ratio: Leverage Ratio Applicable Revolving Loan Margin for Base Rate Loans Applicable Revolving Loan Margin for LIBOR Rate Loans Greater than or equal to 4.00 to 1.00 150.0 bps 250.0 bps Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00 125.0 bps 225.0 bps Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00 100.0 bps 200.0 bps Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00 75.0 bps 175.0 bps Less than 2.50 to 1.00 50.0 bps 150.0 bps (iii)Changes in the Applicable Revolving Loan Margin based upon changes in the Leverage Ratio shall become effective on the third Business Day following the receipt by the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) , as the case may be, of the financial statements of the Borrower for the Testing Period most recently ended, accompanied by a Compliance Certificate in accordance with Section 6.01(c) , demonstrating the computation of the Leverage Ratio. Notwithstanding the foregoing provisions, if at any time (A) the Borrower has failed to timely deliver its consolidated financial statements referred to in Section 6.01(a) or Section 6.01(b) , accompanied by a Compliance Certificate in accordance with Section 6.01(c) , or (B) an Event of Default has occurred and is continuing, for the period from the time of such failure until the appropriate financial statements or compliance certificate is delivered, or during the continuation of such Event of Default, as the case may be, the Applicable Revolving Loan Margin shall be the highest rate (in basis points) indicated in the above matrix, regardless of the Leverage Ratio at such time. The above matrix does not modify or waive, in any respect, the rights of the Administrative Agent and the Lenders to charge any default rate of interest or any of the other rights and remedies of the Administrative Agent and the Lenders hereunder. -4- (iv)In the event that any financial statement or certificate, as applicable, delivered pursuant to Section 6.01(a) , (b) or (c) is shown to be inaccurate (regardless of whether this Agreement or the Commitments are in effect when such inaccuracy is discovered), and such inaccuracy, if corrected, would have led to the application of (A) a higher Applicable Revolving Loan Margin for any Applicable Period than the Applicable Revolving Loan Margin actually applied for such Applicable Period, then (i) the Borrower shall immediately deliver to the Administrative Agent a corrected certificate for such Applicable Period, (ii) the Applicable Revolving Loan Margin shall be determined as if such corrected, higher Applicable Revolving Loan Margin were applicable for such period, and (iii) the Borrower shall immediately pay to the Administrative Agent the accrued additional interest owing as a result of such higher Applicable Revolving Loan Margin for such Applicable Period or (B) a lower Applicable Revolving Loan Margin for an Applicable Period than the Applicable Revolving Loan Margin actually applied for such Applicable Period, then (i) the Borrower shall immediately deliver to the Administrative Agent a corrected certificate for such Applicable Period and (ii) the Applicable Revolving Loan Margin shall be determined as if such corrected, lower Applicable Revolving Loan Margin were applicable from the date of delivery of such corrected certificate. “ Approved Bank ” has the meaning provided in subpart (ii) of the definition of “Cash Equivalents.” “ Approved Fund ” means a fund that is engaged in making, purchasing, holding or otherwise investing in commercial loans and similar extensions of credit and that is administered or managed by a Lender or an Affiliate of a Lender. With respect to any Lender, an Approved Fund shall also include any swap, special purpose vehicle purchasing or acquiring security interests in collateralized loan obligations or any other vehicle through which such Lender may leverage its investments from time to time. “ Arranger ” has the meaning provided in the first paragraph of this Agreement. “ Asset Sale ” means, with respect to any Person, the sale, lease, transfer or other disposition (including by means of Sale and Lease-Back Transactions, and by means of mergers, consolidations, amalgamations and liquidations of a corporation, partnership or limited liability company of the interests therein of such Person) by such Person to any other Person of any of such Person’s assets, provided that the term Asset Sale specifically excludes (i) any sales, transfers or other dispositions of inventory, or obsolete, worn-out or excess furniture, fixtures, equipment or other property, real or personal, tangible or intangible, in each case in the ordinary course of business, and (ii) the actual or constructive total loss of any property or the use thereof resulting from any Event of Loss. “ Assignment Agreement ” means an Assignment Agreement substantially in the form of ExhibitG hereto. -5- “ Augmenting Lender ” has the meaning provided in Section 2.16(a) . “ Authorized Officer ” means, with respect to any Person, any of the following officers: the President, the Chief Executive Officer, the Chief Financial Officer, the Treasurer, the Assistant Treasurer or the Controller, or such other Person as is authorized in writing to act on behalf of such Person and is acceptable to the Administrative Agent. Unless otherwise qualified, all references herein to an Authorized Officer shall refer to an Authorized Officer of the Borrower. “ Banking Services Obligations ” means all obligations of the Credit Parties, whether absolute or contingent, and howsoever and whensoever created, arising, evidenced or acquired in connection with the provision of commercial credit cards, stored value cards, or treasury management services (including controlled disbursement automated clearinghouse transactions, return items, overdrafts, netting and interstate depository network services) by any Lender to any Credit Party. “ Bankruptcy Code ” means Title 11 of the United States Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto, as hereafter amended. “ Base Rate ” means, for any day, a fluctuating interest rate per annum as shall be in effect from time to time, which rate per annum shall at all times be equal to the greatest of: (i) the rate of interest established by KeyBank National Association, from time to time, as its “prime rate,” whether or not publicly announced, which interest rate may or may not be the lowest rate charged by it for commercial loans or other extensions of credit; (ii) the Federal Funds Effective Rate in effect from time to time, determined one Business Day in arrears, plus 1/2 of 1% per annum; and (iii) the Adjusted LIBOR Rate for a one-month Interest Period on such day plus 1.00%. The “prime rate” is a rate set by KeyBank based upon various factors including KeyBank’s costs and desired return, general economic conditions and other factors, and is used as a reference point for pricing some loans, which may be priced at, above, or below such announced rate. Any change in such rate announced by KeyBank shall take effect at the opening of business on the day specified in the public announcement of such change. “ Base Rate Loan ” means any Loan bearing interest at a rate based upon the Base Rate in effect from time to time. “ Benefited Creditors ” means, with respect to the Borrower Guaranteed Obligations pursuant to Article
